—Application by the petitioner for a writ of habeas corpus.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Adjudged that the application is denied and the petition is dismissed, without costs or disbursements.
The relief of habeas corpus will be denied where, as here, the issues may be raised on a direct appeal from the judgment of conviction (see, People ex rel. Keitt v McMann, 18 NY2d 257; People ex rel. Barrett v Scully, 203 AD2d 311). Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.